            Case 2:19-cr-00171-ABJ Document 41 Filed 10/03/19 Page 1 of 6



Edwin S. Wall, Wyo. Bar No. 5-2728
Wall Law Office
43 East 400 South
Salt Lake City, Utah 84111
Ph: (801) 746-0900
Fax: (801) 364-3232
Email: edwin@edwinwall.com

                            IN THE UNITED STATES DISTRICT COURT
                                    DISTRICT OF WYOMING

                                                      )
UNITED STATES OF AMERICA,                             )      AMENDED NOTICE OF
                                                      )      REQUEST FOR DISCOVERY
               Plaintiff,                             )
                                                      )
       v.                                             )
                                                      )      Case No. 19CR171
DEVIN DUTSON,                                         )
                                                      )      Hon. ALAN JOHNSON
               Defendant.                             )


       COMES NOW the Defendant, Devin Dutson, by and through his attorney Edwin S. Wall

and submits to the United States (hereinafter "Government"), by and through its attorney, the

United States' Attorney for the District of Wyomiong, his Request for Discovery; this Request for

Discovery is a specific request for particular evidence relevant to the defense in the above named

matter. This is an amended request, as the Request for Discovery, Dkt. No. 33, was inadvertently

filed with a number of errors and should be disregarded.

       NOW THEREFORE: The Defendant hereby:

                                 DISCOVERABLE MATERIAL

REQUESTS the Government provide the Defendant with all discoverable material pursuant to

any City, State, Tribal and/or Federal Law, such discoverable material to be provided as soon as

practicable, said discoverable material including but not limited to:
             Case 2:19-cr-00171-ABJ Document 41 Filed 10/03/19 Page 2 of 6




(A)    Discoverable Material under the Federal Rules of Criminal Procedure: material pursuant
to Federal Rules of Criminal Procedure 16, to wit:
       (1)     written or recorded statements of the defendant or any codefendant;
       (2)     the criminal record of the defendant;
       (3)     physical evidence seized from the defendant or any codefendant;
       (4)     evidence know to the prosecutor that tends to negate the guilt of the accused,
       mitigate the guilt of the defendant, or mitigate the degree of the offense for reduced
       punishment; and
       (5)     any other item of evidence with should be made available to the defendant in
       order for the defendant to adequately prepare a defense;

(B)     The Defendant's or Codefendant's Statements: all copies of any written or recorded
statements made by the defendant or any codefendant; the substance of any statements made by
the defendant or any codefendant; any response by the defendant or any codefendant to
interrogation; the substance of any oral statements which may be introduced at trial, and any
written summaries of the defendant's or any codefendant statements contained in the handwritten
notes of any law enforcement officer, or an officer for the Government and its agents; any
response to any Miranda warnings which may have been given to the defendant or any
codefendant; and any other statements by the defendant or codefendant that are otherwise
discoverable;

(C)     Arrest Reports, Notes and Dispatch Tapes: all arrest reports, notes and dispatch, video or
any other tapes that relate to the circumstances surrounding the defendant's or any codefendant
arrest and any questioning which may have occurred; such reports, notes and tapes being
produced in their entirety and including, but not limited to, any rough notes, records, reports,
transcripts or other documents in which statements of the defendant or any codefendant, any
other discoverable material; and further, disclosure of all arrest reports, investigator's notes,
memos from arresting officers, dispatch tapes, sworn statements, and prosecution reports
pertaining to the defendant or any codefendant;

(D)     Reports of Scientific Tests or Examinations: the substance, nature and reports of all tests
and examinations conducted upon or in connection with the evidence in this case, including but
not limited to tests conducted upon finger prints taken from the defendant or any codefendant,
identification line-ups of the defendant or any codefendant, bodily fiber, fluid or tissue samples
of defendant or any codefendant, the existence of which is known, or by the exercise of due
diligence may become known to the Government, any law enforcement agency involved in the
investigation of the above-named case, or any other investigative resource associated or
connected with the prosecution of the above-named case and its agents and which are material to
the preparation of the defense or which are intended for use as evidence at trial;

Edwin S. Wall, A7446
ATTORNEY AT LAW
43 East 400 South
Salt Lake City, Utah 84111
Ph: (801) 746-0900 Fx: (801) 364-3232
Electronic Notice: edwin@edwinwall.com           2
             Case 2:19-cr-00171-ABJ Document 41 Filed 10/03/19 Page 3 of 6



(E)     Brady Material: all documents, statements, agents' reports, and tangible evidence
favorable to the defendant or capable of favorable interpretation for the defendant on the issue of
guilt and/or which affects the credibility of any person who may be called as a witness by the
Government; specifically including impeachment as well as exculpatory evidence which falls
within Brady's definition of evidence favorable to the accused, including information about out-
of-court identifications of the defendant or any codefendant by percipient witnesses to the offense
that may cast doubt on their reliability;

(F)     Evidence Seized: evidence seized as a result of any search, either warrantless or with a
warrant, including but not limited to blood samples and the tests thereof which were taken from
the defendant or any codefendant;

(G)    Evidence of Bias, Prejudice, Undue Influence or Motive to Lie: any evidence that any
prospective witness is biased or prejudice against the defendant or any codefendant, is subject to
undue influence or has a motive to falsify or distort their testimony;

(H)    Impeachment Evidence: any evidence that any prospective witness has engaged in any
criminal act, whether or not resulting in a conviction, and whether any witness has made a
statement favorable to the defendant or any codefendant;

(I)    Evidence of Criminal Investigation of Any Witness: any evidence that any prospective
witness is under investigation by federal, state, tribal, or local authorities for any criminal
conduct;

(J)     Evidence Affecting Perception, Recollection, Ability to Communicate, or Truth and
Veracity: evidence, including any medical or psychiatric report, evaluation, evidence or
documentation, tending to show that any prospective witness's ability to perceive, remember,
communicate, or tell the truth is impaired; and any evidence that a witness has ever lied under
oath, used narcotics or other controlled substance, or has ever been an alcoholic;

(K)    Witnesses Favorable to the Defendant:         the name, address and other information
regarding the identity and location of any witness who make an arguably favorable statement
concerning the defendant or any codefendant;

(L)     Statements Relevant to the Defense: disclosure of any statement that may be "relevant to
any possible defense or contention" that the defendant or any codefendant might assert; including
in particular any statements made by percipient witnesses about identifications of the perpetrators
of any charged offense in general or the defendant or any codefendant in particular;

(M)       Material Relevant to Testimony: all material to which the defendant or any codefendant

Edwin S. Wall, A7446
ATTORNEY AT LAW
43 East 400 South
Salt Lake City, Utah 84111
Ph: (801) 746-0900 Fx: (801) 364-3232
Electronic Notice: edwin@edwinwall.com           3
             Case 2:19-cr-00171-ABJ Document 41 Filed 10/03/19 Page 4 of 6



is entitled pursuant to Federal Rules of Evidence 612; including but not limited to such evidence
producible after a witness testifies, such evidence being requested so that the court may avoid
unnecessary recesses and delays for defense counsel to properly use such statements and prepare
for cross-examination;

(N)    Assurances for Testimony: all statements and/or promises, express or implied, made to
any witness in exchange for their testimony in this case, and all other information which could
arguably be used for the impeachment of any witnesses;


                                INSPECTION AND OPPORTUNITY TO COPY

FURTHER REQUESTS the opportunity to inspect and copy as well as test all physical evidence,

other documents, and tangible objects, including photographs, books, papers, documents,

building or places or copies of portions of the same which are in the possession of the

Government or its agents, or as may be acquired by the Government or its agents with the

exercise of due diligence, are material to the defense of this case, are intended for use by the

Government in the Government's case-in-chief, or were obtained from or belong to the defendant

or any codefendant;



                            PRESERVATION OF DISCOVERABLE MATERIAL

FURTHER REQUESTS all dispatch tapes, video tapes, audio tapes, notes or other physical

evidence that may be destroyed, lost or otherwise put out of the possession, custody, or care of

the Government or its agents and which relate to the arrest or the events leading to the arrest of

the defendant or any codefendant in this case be preserved; including but not limited to any

samples used or which may be used to run scientific tests and any evidence seized from any third


Edwin S. Wall, A7446
ATTORNEY AT LAW
43 East 400 South
Salt Lake City, Utah 84111
Ph: (801) 746-0900 Fx: (801) 364-3232
Electronic Notice: edwin@edwinwall.com            4
             Case 2:19-cr-00171-ABJ Document 41 Filed 10/03/19 Page 5 of 6



party; it is further requested that the Government or its agents determine if such evidence exists,

if it does exist to preserve such evidence and give the defendant notice of said evidence, and if it

does not exist to inform the defendant of the circumstances, parties, and subject matter associated

with such loss, destruction or other lack of access to said evidence.



          Please respond to this Discovery Request by delivery of your response to:

                    Edwin S. Wall, A7446
                    ATTORNEY AT LAW
                    43 East 400 South
                    Salt Lake City, Utah 84111
                    Telephone: (801) 523-3445
                    Facsimile: (801) 746-5613
                    Electronic Notice: edwin@edwinwall.com


      DATED this October 3, 2019.




                                         ________________________________
                                         Edwin S. Wall
                                         Attorney for the Defendant




Edwin S. Wall, A7446
ATTORNEY AT LAW
43 East 400 South
Salt Lake City, Utah 84111
Ph: (801) 746-0900 Fx: (801) 364-3232
Electronic Notice: edwin@edwinwall.com            5
             Case 2:19-cr-00171-ABJ Document 41 Filed 10/03/19 Page 6 of 6




                                         CERTIFICATE OF SERVICE

       I, Edwin S. Wall, hereby certify that on October 3, 2019, I served a copy of the attached
AMENDED NOTICE OF REQUEST FOR DISCOVERY upon the counsel for the Plaintiff in this
matter by CM/ECF or, if not available, by mailing it by first class mail with sufficient postage
prepaid to the following address:

                    Eric Heimann, Esq. AUSA
                    United States Attorneys Office
                    2120 Capitol Avenue, Suite 4000
                    Cheyenne, WY 82001




                                                 _______________________________
                                                 Edwin S. Wall,
                                                 Attorney for the Defendant




Edwin S. Wall, A7446
ATTORNEY AT LAW
43 East 400 South
Salt Lake City, Utah 84111
Ph: (801) 746-0900 Fx: (801) 364-3232
Electronic Notice: edwin@edwinwall.com             6
